— Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy *666on the Attorney-General. The appellant’s time to perfect the appeal is enlarged to the September Term, beginning September 6, 1961; the appeal is ordered on the calendar for said term. Motion for assignment of counsel denied. The appeal is from an order dismissing, without a hearing, appellant’s habeas corpus proceeding. Appellant, therefore, either has in his possession a copy of the original papers to be used in the consideration of this appeal, or has full knowledge of the contents of sneh papers. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.